                Case 20-12522-JTD             Doc 983       Filed 12/23/20        Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                 Debtors.1                                    )   (Jointly Administered)
                                                              )
                                                              )   Obj. Deadline: January 7, 2021 at 4:00 p.m. (ET)
                                                                  Hearing Date: January 14, 2021 at 2:00 p.m. (ET)

                       MOTION OF DEBTORS
         FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS TO
    ENTER INTO A NEW COLLECTIVE BARGAINING AGREEMENT WITH
TEAMSTERS, AUTOMOTIVE, PETROLEUM AND ALLIED TRADES, LOCAL NO. 50



         The debtors in possession in the above-captioned cases (collectively, the “Debtors”) hereby

move (this “Motion”) and respectfully state as follows:

                                         RELIEF REQUESTED

         1.      By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), authorizing but not directing the Debtors to

enter into a new collective bargaining agreement with Teamsters, Automotive, Petroleum and

Allied Trades, Local No. 50, affiliated with the International Brotherhood of Teamsters (the

“Teamsters Union”), a copy of which is attached hereto as Exhibit B.

                                              JURISDICTION

         2.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b), and, under Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and, under Rule

1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
    McDonnell Blvd., Hazelwood, Missouri 63042.


US-DOCS\118477474.10
RLF1 24521323v.1
                Case 20-12522-JTD        Doc 983      Filed 12/23/20    Page 2 of 8




9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors consent to the

entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution. Venue of these

cases and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory

and legal predicate for the relief requested herein is section 363(b) of the Bankruptcy Code.

                                         BACKGROUND
        3.       On October 12, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate their

businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

        4.       On October 27, 2020, the Office of U.S. Trustee appointed an official committee

of unsecured creditors (the “UCC”) [Docket No. 306] and an official committee of opioid

claimants (the “OCC,” and, together with the UCC, the “Committees” and each a “Committee”)

[Docket No. 308].

        5.       The Debtors, together with their non-debtor affiliates (“Non-Debtor Affiliates,”

and together with the Debtors, “Mallinckrodt”), comprise a global specialty pharmaceutical

company that develops, manufactures, sells, and distributes specialty pharmaceutical products and

therapies. Mallinckrodt’s business is generally split into two segments, the “Specialty Generics”

business and the “Specialty Brands” business (each such term as defined in the First Day

Declaration, as defined below). The Debtors employ approximately 3,000 employees in the United

States and abroad who, together with approximately 300 individuals employed by Non-Debtor

Affiliates, manage, support, and execute on Mallinckrodt’s core corporate objectives.

        6.       The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these chapter 11 cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support
                                                  2
US-DOCS\118477474.10
                Case 20-12522-JTD        Doc 983      Filed 12/23/20    Page 3 of 8




of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) [Docket No. 128].

Further support for the relief requested by this Motion is set forth in the Declaration of Stephen A.

Welch, Chief Transformation Officer, in Support of the Motion of Debtors for Entry of an Order

Authorizing Debtors to Enter into a New Collective Bargaining Agreement with Teamsters,

Automotive, Petroleum and Allied Trades, Local No. 50 (the “Welch Declaration”), attached

hereto as Exhibit C, which is fully incorporated herein by reference.

                         THE DEBTORS’ UNIONIZED WORKFORCE

        7.       As of the date hereof, the Debtors are parties to five collective bargaining

agreements, which cover approximately 300 employees represented by local branches of certain

unions located in the United States and represent approximately 10% of the Debtors’ total

workforce. Approximately 50 of these employees are represented by the Teamsters Union (the

“Represented Employees”). The Represented Employees are employed by Debtor Mallinckrodt

Enterprises LLC (“Enterprises”) at the Debtors’ plant located in Greenville, Illinois and provide

certain manufacturing and production-related services for the Debtors’ Specialty Generics

business.

                                       THE AGREEMENT
        8.       Enterprises and the Teamsters Union were parties to a certain collective bargaining

agreement dated October 1, 2017, which expired on September 30, 2020. Before and following

the Petition Date, Enterprises and the Teamsters Union, consistent with their obligations under the

National Labor Relations Act and related applicable non-bankruptcy laws, actively engaged in

negotiations regarding extension of the collective bargaining agreement beyond its September 30,

2020 expiration date and the terms of a new collective bargaining agreement (the “New Union

CBA”) to replace the now-expired collective bargaining agreement.

        9.       Over the course of their discussions, the parties have negotiated four (4) separate

one-month extensions, ultimately agreeing to extend the September 30, 2020 expiration January




                                                  3
US-DOCS\118477474.10
                  Case 20-12522-JTD            Doc 983       Filed 12/23/20       Page 4 of 8




31, 2021. These negotiations culminated in Enterprises’ and the Teamsters Union’s entry into the

New Union CBA, the key terms of which are summarized below.2

                                         New Union CBA Terms
    Term                   October 1, 2020 through September 30, 2023.
    Hourly Wages           Hourly wages to increase by approximately 2% each year of the
                           agreement.
    Night Shift            Night shift premium is $0.40 per hour for second shift assignments and
    Premium                $0.50 per hour for third shift assignments, an increase by $0.10 per hour
                           for each shift assignment as compared to the terms of the expired
                           collective bargaining agreement.
    Medical Costs          Employee contributions cap to increase by 5% each year of the agreement.
    Signing Bonus          Represented Employees to receive a one-time lump sum signing bonus of
                           $500.00 per Represented Employee, less applicable taxes and deductions,
                           as soon as feasible after ratification of the New Union CBA.3
          10.     The terms of the New Union CBA were a result of extensive discussions between

Enterprises and the Union. Furthermore, the Debtors have previewed the relief requested in the

Motion with the Committees and the RSA parties, and no issues were raised regarding the proposed

relief at the time of the filing of this Motion.

          11.     The New Union CBA, if approved, will maximize value for the Debtors’

stakeholders. More specifically, the New Union CBA will continue the Debtors’ established

relationship with the Teamsters Union and retain Represented Employees who provide integral

support to the Debtors’ Specialty Generics business. Further, by reaching an agreed deal with the

Teamsters Union, the Debtors do not need to seek section 1113 relief. The Debtors’ success in

reaching a resolution thus protects their business from the risk of a disruption in work performed

due to a potential gap in workforce services or threat of a strike.

          12.     The Debtors also secured important concessions in the New Union CBA, which

include gaining flexibility in scheduling overtime, limiting wage increases, and obtaining an

increased cap on participating employee medical contributions. Moreover, the New Union CBA

2
      To the extent there are any inconsistencies between this summary and the New Union CBA, the terms of the New
      Union CBA will govern.
3
      For the avoidance of doubt, no signing bonuses will be paid pursuant to the terms of the New Union CBA until
      the Bankruptcy Court approves the Motion.
                                                         4
US-DOCS\118477474.10
                Case 20-12522-JTD              Doc 983        Filed 12/23/20        Page 5 of 8




preserves the flexibility of the Debtors’ management to operate the business. While the New

Union CBA provides significant benefits to the Debtors, this agreement is not without costs,

including the requirement that Enterprises increase hourly wages for Represented Employees on

an annual basis. That said, the New Union CBA is favorable to the Debtors and their stakeholders,

and the Debtors, accordingly, respectfully request that the Court grant the requested relief to the

extent applicable.

                                            BASIS FOR RELIEF

        13.      To the extent the approval of the requested relief is required under section 363(b)

of the Bankruptcy Code, the Debtors respectfully submit that the Court should grant the requested

relief.4 Under section 363(b)(1) of the Bankruptcy Code, a debtor may, in the exercise of its sound
business judgment and after notice and a hearing, “use, sell or lease, other than in the ordinary

course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Generally, the debtor is only

required to “show that a sound business purpose” justifies the proposed use of property. In re

Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999); see also In re Phx. Steel

Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987) (requiring “good business reason” for use under

section 363(b) of the Bankruptcy Code).                      This standard prohibits other parties from

second-guessing the debtor’s business judgment if the debtor has shown that the proposed use will

4
    The Debtors believe that entering into the New Union CBA is an ordinary course transaction that does not require
    Court approval pursuant to section 363(c) of the Bankruptcy Code. See In re Anything Elec. Contractors Co.,
    Inc., No. 96-10751, 2005 WL 6796808, at *5 (Bankr. N.D.N.Y. Jan. 18, 2005) (“It would not be unusual for
    electrical contractors to employ union electricians to provide labor and to enter into collective bargaining
    agreements in order to secure the benefits of a unionized work force.”); In re Leslie Fay Companies, Inc., 168
    B.R. 294, 303 (Bankr. S.D.N.Y. 1994) (“[A]s a general rule, a debtor whose employees are covered by a collective
    bargaining agreement is permitted to enter into a new collective bargaining agreement or a modification to an
    existing agreement post-petition without notice and a hearing.”); In re DeLuca Distrib. Co., 38 B.R. 588, 594
    (Bankr. N.D. Ohio 1984) (new collective bargaining agreement was ordinary course transaction because debtor’s
    employees were continually covered by collective bargaining agreement). In one case, the Third Circuit Court of
    Appeals determined that a post-petition extension of a collective bargaining agreement was not in the ordinary
    course due to the “nature of the particular agreement,” which was so “fundamentally different from the previous
    collective bargaining agreements entered into between [the Debtor] and the [Union] as to be “ extraordinary.” In
    re Roth Am., Inc., 975 F.2d 949, 953 (3d Cir. 1992) (noting that “several courts have ruled that post-petition
    collective bargaining agreements were in the ordinary course of business.”). The New Union CBA, however, is
    readily distinguishable from In re Roth American, Inc., as the New Union CBA is the type of routine transaction
    that the Debtors enter into for purposes of securing the continued benefits of a unionized workforce. Nonetheless,
    out of an abundance of caution, the Debtors seek Court authorization to enter into the New Union CBA under
    section 363(b)(1) of the Bankruptcy Code.
                                                         5
US-DOCS\118477474.10
                Case 20-12522-JTD        Doc 983      Filed 12/23/20    Page 6 of 8




benefit the debtor’s estate. See In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y.

1986) (“Where the debtor articulates a reasonable basis for its business decisions (as distinct from

a decision made arbitrarily or capriciously), courts will generally not entertain objections to the

debtor’s conduct.”); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming

the presumptions of the business judgment rule on the merits is a near-Herculean task.”).

        14.      The Debtors have determined, in the exercise of their sound business judgment, that

the New Union CBA is in the best interests of all stakeholders. Specifically, entry into the New

Union CBA will help assure continuity of operations at the Debtors’ Greenville Plant, which is

critical to the Debtors’ ability to maintain their daily production and manufacturing processes at

this location. Furthermore, the New Union CBA will allow the Debtors to retain and motivate the

Represented Employees at a time when it may be difficult for the Debtors to identify and engage

replacement employees due to the pendency of these chapter 11 cases. Finally, the Debtors’ entry

into the New Union CBA will allow the Debtors to foster and retain the goodwill of the

Represented Employees during the chapter 11 process.

        15.      For these reasons, the Debtors believe that their entry into the New Union CBA

reflects a sound exercise of business judgment and is in the best interests of the Debtors’

stakeholders.

                                  RESERVATION OF RIGHTS

        16.      Nothing in this Motion shall be deemed: (a) an admission as to the amount of, basis

for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Motion; (e) a request or

authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection

of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or

(g) a waiver of any claims or causes of action which may exist against any entity under the
                                                  6
US-DOCS\118477474.10
                Case 20-12522-JTD         Doc 983      Filed 12/23/20      Page 7 of 8




Bankruptcy Code or any other applicable law. If the Court enters any order granting the relief

sought herein, any payment made pursuant to such order is not intended and should not be

construed as an admission as to the validity of any particular claim or a waiver of the Debtors’

rights to subsequently dispute such claim.

                                              NOTICE

        17.      Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the official committee of unsecured creditors; (c)

counsel to the official committee of opioid claimants; (d) counsel to the ad hoc group of the
Debtors’ prepetition secured lenders; (e) the agent under the Debtors’ secured term and revolving

financing facilities; (f) counsel to the ad hoc group of holders of the Debtors’ unsecured notes; (g)

the indenture trustees for the Debtors’ outstanding notes; (h) counsel to the ad hoc committee of

governmental entities holding opioid claims; (i) the parties included on the Debtors’ consolidated

list of fifty (50) largest unsecured creditors; (j) the United States Attorney’s Office for the District

of Delaware; (k) the attorneys general for all 50 states and the District of Columbia; (l) the United

States Department of Justice; (m) the Internal Revenue Service; (n) the Securities and Exchange

Commission; (o) the United States Drug Enforcement Agency; (p) the United States Food and

Drug Administration; and (q) all parties entitled to notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, under the circumstances, no other or further notice is required.

        18.      A copy of this Motion is available from (a) the Court’s website,

www.deb.uscourts.gov, and (b) the website maintained by the Debtors’ claims and noticing agent

at http://restructuring.primeclerk.com/Mallinckrodt.

                                       NO PRIOR MOTION

        19.      The Debtors have not made any prior motion for the relief sought in this Motion to

this Court or any other court.

                                 [Remainder of page intentionally left blank]




                                                   7
US-DOCS\118477474.10
                Case 20-12522-JTD       Doc 983     Filed 12/23/20     Page 8 of 8




          WHEREFORE, the Debtors respectfully requests that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other and further relief as may be just and

proper.


 Dated: December 23, 2020
        Wilmington, Delaware

  /s/ Brendan J. Schlauch                           George A. Davis (admitted pro hac vice)
 RICHARDS, LAYTON & FINGER, P.A.                    George Klidonas (admitted pro hac vice)
 Mark D. Collins (No. 2981)                         Andrew Sorkin (admitted pro hac vice)
 Michael J. Merchant (No. 3854)                     Anupama Yerramalli (admitted pro hac vice)
 Amanda R. Steele (No. 5530)                        LATHAM & WATKINS LLP
 Brendan J. Schlauch (No. 6115)                     885 Third Avenue
 One Rodney Square                                  New York, New York 10022
 920 N. King Street                                 Telephone: (212) 906-1200
 Wilmington, DE 19801                               Facsimile:   (212) 751-4864
 Telephone:      (302) 651-7700                     Email:       george.davis@lw.com
 Facsimile:      (302) 651-7701                                  george.klidonas@lw.com
 Email:          collins@rlf.com                                 andrew.sorkin@lw.com
                 merchant@rlf.com                                anu.yerramalli@lw.com
                 steele@rlf.com
                                                    - and -
                 schlauch@rlf.com
                                                    Jeffrey E. Bjork (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
 - and -
                                                    355 South Grand Avenue, Suite 100
                                                    Los Angeles, California 90071
                                                    Telephone:     (213) 485-1234
                                                    Facsimile:     (213) 891-8763
                                                    Email:         jeff.bjork@lw.com
                                                    - and -
                                                    Jason B. Gott (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue, Suite 2800
                                                    Chicago, Illinois 60611
                                                    Telephone: (312) 876-7700
                                                    Facsimile:     (312) 993-9767
                                                    Email:         jason.gott@lw.com

                                                    Counsel for Debtors and
                                                    Debtors in Possession




                                                8
US-DOCS\118477474.10
